Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-14  rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are considered to recite a signal per se, that is, the broadest reasonable interpretation of the recited medium comprises a transitory embodiment and as such the claim is held to recite a signal.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Ramsoy: 20170308802 hereinafter Ram further in view of Bhowmick: 20210166157 hereinafter Bhow.
Regarding claim 1 
Ram teaches:
 A computer-implemented method for analyzing data in one of a plurality of plant sites (Ram: Abstract; ¶ 2-7; Fig 1: analysis of received data with respect to an industrial environment, plurality thereof for the purpose of predicting outcomes), utilizing a processor under direction of stored code (see at least Ram: ¶ 80, 81; Claims 19, 37); which executes the method comprising: 

building, by a computing device, a first machine learning model of one or more first streams of data associated with the one of the plurality of plant sites (Ram: ¶ 22-25, 29-39, 46; Fig 1, 2: generation of a model or models based on sets of training data; said data including both historical and real time sensor data, performance data, process monitoring data, third-party data, etc.); 

sending, by the computing device, the first machine learning model to a cloud service (Ram: ¶ 6-8, 64-69; Fig 1, 2: a model and/or feedback data thereof transmitted to a cloud server whereupon it operates in connection with additional models representative of additional data said additional models, data generated by and received from other systems at other remote sites, said other systems, sites, similar to that of the first site, first model, etc.); 

receiving, by the computing device, a second machine learning model from the cloud service (Ram: ¶ 6-8, 29-39; Fig 1, 2: a server in receipt of a model, data thereof, updates the model transmits a second model in the form of an updated or iterated model to the computing device),
 
the second machine learning model being trained as a function of the first machine learning model and one or more machine learning models built by others of the plurality of plant sites (Ram: ¶ 6-8, 29-39; Fig 1, 2: an updated model trained at a server based on data received from the first computing device as well as each/any of the other systems at other remote sites; and 

 updating, by the computing device, the first machine learning model based on the second machine learning model (Ram: ¶ 6-8, 29-39, 64-69; Fig 1, 2: the first computing device in periodic receipt of an updated model iterates the local model to generate successive iterated, second, third, etc. local models which are iteratively transmitted to the server, cloud, etc.).

Ram strongly suggests but does not explicitly teach the building by a computing device, a first machine learning model and subsequent iteration of the model and results by iterative transmission of the model and results among one or more computer devices in concert with a server or coordinator device sufficient to generate private but iterated models on each of the one or more devices based on said iteration with said server, coordinator, etc.

In a related field of endeavor Bhow teaches a system and method operable to: 
build a first machine learning model of one or more first streams of data associated with the one of the plurality of local devices (Bhow: ¶ 39-41; Fig 4: one or more client systems receive a model from a server and builds a local model said model comprising local model parameters); 
send the first machine learning model to a cloud service (Bhow: ¶ 39-41; Fig 4: local models transmitted to a cloud server)
receive a second machine learning model from the cloud service, the second machine learning model being trained as a function of the first machine learning model and one or more machine learning models built by others of the plurality of local devices (Bhow: ¶ 39-41; Fig 4: server in receipt of plurality of local models generates an aggregate model and uses said model to update the first machine learning model and/or the received plurality of local models and distribute the second model to the one or more client syst); and 
update the first machine learning model based on the second machine learning model a first model in the form of a starting model or previous model iteration updated at the client devices (Bhow: ¶ 39-41; Fig 4: aggregated model updated and distributed to clients). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize federated learning such as in the manner taught or suggested by Bhow to iteratively distribute and updated model to the plurality of Ram taught sites. The average skilled practitioner would have been motivated to do so for at least the purpose of utilizing federated learning to protect proprietary data at the sites and would have expected only predictable results therefrom.

Regarding claim 2 
Ram in view of Bhow teaches or suggests:
 The method of claim 1, wherein building the first machine learning model comprises: 
providing, by the computing device, each of the one or more first streams of data as input to a machine learning function associated with the first machine learning model (Ram: ¶ 6-8, 29-39, 64-69; Fig 1, 2: sensor and environmental data provided to a model construction element which generates the first local machine learning model in concert with data received from a server, cloud, etc.); (Bhow: ¶ 39-41; Fig 4); generating, by the computing device, one or more results from the machine learning function (Ram: ¶ 6-8, 29-39, 64-69; Fig 1, 2: local model trained at the computing device to generate a customized model, data thereof); (Bhow: ¶ 39-41; Fig 4); and updating, by the computing device, the first machine learning model based on the one or more results (Ram: ¶ 6-8, 29-39, 64-69; Fig 1, 2: customized model transmitted to the server, cloud, etc.); (Bhow: ¶ 39-41; Fig 4). The claim is considered obvious over Ram as modified by Bhow as addressed in the base claim as it would have been obvious to apply the further teaching of Ram and/or Bhow to the modified device of Ram and Bhow.

Regarding claim 3
Ram in view of Bhow teaches or suggests:
 The method of claim 2, wherein sending the first machine learning model to the cloud service comprises sending the first machine learning model and the one or more results to the cloud service (Ram: ¶ 6-8, 29-39, 64-69; Fig 1, 2: local model trained at the computing device to generate a customized model, data thereof and transmits the customized model to the server, cloud, etc.); (Bhow: ¶ 39-41; Fig 4). The claim is considered obvious over Ram as modified by Bhow as addressed in the base claim as it would have been obvious to apply the further teaching of Ram and/or Bhow to the modified device of Ram and Bhow.

Regarding claim 4 
Ram in view of Bhow teaches or suggests:
 The method of claim 1, further comprising 
determining, one or more historical data streams are available for the one of the plurality of plant sites, wherein building the first machine learning model is further based on the historical data streams (Ram: ¶ 6-8, 29-39, 64-69; Fig 1, 2: each/any of the computing devices operable to generate a customized model based on available historical sensor and environmental data; the system further operable to visualize information availability with respect to the models). 
Examiner takes official notice that determining of when or if particular resources, clients, data streams, etc. are available for the purpose of using said resources for machine learning was well known in the art  and would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for the purpose of  determining availability of particular device and thereby scheduling or adapting learning based thereon and would have expected only predictable results therefrom. 


Regarding claim 5 
Ram in view of Bhow teaches or suggests:
 The method of claim 1, further comprising receiving, by the computing device, one or more streams of data from each of a plurality of edge devices in the one of the plurality of plant sites. Examiner takes official notice that receipt of federated learning data from one or more edge devices was well known in the art before the effective filing date of the instant application and would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for at least the purpose of utilizing data from a network of distributed nodes, such as edge devices, iot devices, fog devices, etc. and would have expected only predictable results therefrom.

Regarding claim 6 
Ram in view of Bhow teaches or suggests:
 The method of claim 1, wherein receiving the second machine learning model from the cloud service comprises receiving the second machine learning model that is trained using an ensemble technique on the machine learning model as a function of the machine learning model and the one or more machine learning models of the others of the plurality of plant sites  (Ram: Abstract; ¶ 5-8, 29-39, 54, 64-69; Fig 1, 2: local model trained at the computing device to generate a customized model, data thereof and transmits the customized model to the server, cloud, etc.; the server thereafter generates an updated model comprising an ensemble of models which is subsequently shared as an updated model to the one or more computing device); (Bhow: ¶ 39-41; Fig 4: federated learning comprises an ensemble of learners upon an ensemble of local devices). The claim is considered obvious over Ram as modified by Bhow as addressed in the base claim as it would have been obvious to apply the further teaching of Ram and/or Bhow to the modified device of Ram and Bhow.

Regarding claim 7 
Ram in view of Bhow teaches or suggests:
 The method of claim 1, wherein receiving the second machine learning model from the cloud service comprises receiving the second machine learning model that is trained incrementally by each of the others of the plurality of plant sites (Ram: ¶ 6-8, 29-39, 54, 64-69; Fig 1, 2: local model trained at the computing device to generate a customized model, data thereof and transmits the customized model to the server, cloud, etc.; the server thereafter generates an updated model comprising an ensemble of models which is subsequently shared as an updated model to the one or more computing device; the computing devices in receipt of the updated models each iteratively generate subsequent custom models said subsequent custom models periodically transmitted to the server, cloud, etc. and used to generated updated models, transmit said updated models, etc. in this way the system incrementally improves models at the one or more computing devices as well as upon the server, cloud, etc.); (Bhow: ¶ 39-41; Fig 4; i.e. distribution, training, aggregation, and subsequent re-distribution, re-training, etc. of the aggregated models among an ensemble of local devices). The claim is considered obvious over Ram as modified by Bhow as addressed in the base claim as it would have been obvious to apply the further teaching of Ram and/or Bhow to the modified device of Ram and Bhow.



Regarding claims 8, 15 – the claims are considered substantially similar to claim 1 and are similarly rejected.
Regarding claims 9, 10, 16 – the claims are considered substantially similar to claims 2, 3 and are similarly rejected.
Regarding claims 11, 17 – the claims are considered substantially similar to claim 4 and are similarly rejected.
Regarding claims 12, 18 – the claims are considered substantially similar to claim 5 and are similarly rejected.
Regarding claims 13, 19 – the claims are considered substantially similar to claim 6 and are similarly rejected.
Regarding claims 14, 20 – the claims are considered substantially similar to claim 7 and are similarly rejected.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/Primary Examiner, Art Unit 2654